Case: 16-30290      Document: 00513706121         Page: 1    Date Filed: 10/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                    No. 16-30290
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                  Summary Calendar                            FILED
                                                                        October 5, 2016
                                                                         Lyle W. Cayce
MARLIN J. THOMAS,                                                             Clerk

                                                 Plaintiff-Appellant
v.

CAROLYN W. COLVIN, ACTING COMMISSIONER OF SOCIAL
SECURITY,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 5:15-CV-26


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       This is an appeal from the district court’s judgment affirming the
magistrate judge’s denial of Plaintiff-Appellant Marlin J. Thomas’s efforts to
obtain judicial reversal of the multi-level administrative determination that he
was sufficiently improved medically that his Social Security benefits for
chronic asthma would cease effective December 31, 2012. We note that (1)
Thomas first received reconsideration from the Commissioner that resulted in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30290    Document: 00513706121         Page: 2    Date Filed: 10/05/2016



                                  No. 16-30290
the upholding of the initial determination terminating his benefits; (2) he was
then afforded a hearing by the Administrative Law Judge (“ALJ”) who agreed
that Thomas was medically improved and his benefits should terminate as of
December 31, 2012; (3) he had his request for review considered and denied by
the Appeals Council; (4) he had the magistrate judge consider his district court
action and recommend affirmance of the Commissioner’s decision; and (5) he
had the district court overrule his objection to the report and recommendation
of the magistrate judge and conclude that the findings were correct. After
these five consistent rejections of his claims benefits, Thomas appealed to this
court — his sixth effort following those first five unsuccessful attempts.

      Under the highly restrictive, substantial-evidence standard of review
applicable to court challenges of the Commissioner’s findings in cases such as
this, we are limited to determining whether substantial evidence supports the
Commissioner and whether the Commissioner followed the correct legal
standards. Our review of the record on appeal, including the briefs of the
parties, satisfies us that Thomas has received due process at every level —
administrative and judicial — this appeal being the sixth. And, the conclusions
were unanimous that his disability benefits were properly terminated as of
December 31, 2012. Our thorough review of this matter satisfies us that the
Commissioner     followed   the   correct   legal     standards     and    that   the
Commissioner’s determination is supported by substantial evidence, and
therefore should be affirmed.

      Although we afford significant deference to parties such as Thomas who
proceed pro se, there is a limit to such deference, and Thomas has received
more than the required deference at every level.              We conclude that his
contentions on appeal are wholly without merit, and he is cautioned that


                                       2
    Case: 16-30290     Document: 00513706121    Page: 3   Date Filed: 10/05/2016



                                 No. 16-30290
further efforts to prolong this matter could be met with sanctions for frivolous
proceedings.

      The judgment of the district court affirming the Commissioner’s decision
is, in all respects,

AFFIRMED.




                                       3